Citation Nr: 0420204	
Decision Date: 07/26/04    Archive Date: 08/04/04

DOCKET NO.  03-36 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUE


Entitlement to service connection for the cause of the 
veteran's death.



ATTORNEY FOR THE BOARD


Ella Krainsky, Associate Counsel






INTRODUCTION

The veteran had active service from December 1967 to January 
1970, which is characterized as honorable; and a period of 
active service from January 1970 to June 1974 which is 
characterized as dishonorable.  

This appeal arises from a February 2003 rating decision by 
the Nashville, Tennessee Regional Office (RO) of the 
Department of Veterans' Affairs which denied service 
connection for the cause of the veteran's death.


REMAND

The veteran died in February 2001, at the age of 57.  The 
certificate of death listed the immediate cause of death as 
post-hepatic cirrhosis of the liver.  At the time of the 
veteran's death, service-connection was not in effect for any 
disability.

The determination has been made that additional development 
is necessary in the current appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. § 5100).  This law redefines the 
obligations of VA with respect to the duty to notify and 
assist.  

The claims file contains the veteran's application for 
service connection dated January 2001 in which he wrote that 
he had been receiving Social Security disability benefits 
since 1991.  In a statement from the appellant dated August 
2002, she stated that before her husband's death, their only 
source of income was his Social Security disability benefits.  
However, the claims file does not contain an award letter or 
the medical records on which the Social Security 
Administration based its decision.  Such records must be 
obtained.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO via the Appeals 
Management Center in Washington, D.C. for the following 
action:

1.  The RO should contact the Social 
Security Administration and request 
that agency to provide copies of any 
decisions concerning the veteran's 
claim for disability benefits with that 
agency, as well as any medical records 
utilized in arriving at their decision.  

2.  The RO should then readjudicate the 
issue on appeal.  If the determination 
remains unfavorable to the appellant, 
she should be provided with a 
supplemental statement of the case 
(SSOC) that addresses all relevant 
actions taken on the claim for 
benefits.  The appellant should be 
given an opportunity to respond to the 
SSOC.  The case should then be returned 
to the Board for further appellate 
consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the appellant unless she receives further notice.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



